Citation Nr: 1738965	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to March 16, 2017, and a rating in excess of 10 percent thereafter, for left hand status post laceration and repair of extensor tendon left middle finger.  

2.  Entitlement to a separate compensable disability rating for neurological impairment associated with the service-connected left hand status post laceration and repair of extensor tendon left middle finger.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from May 1986 to August 1986 and from March 1987 to November 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a noncompensable rating for left hand status post laceration and repair of extensor tendon left middle finger, effective August 7, 2009.  A May 2017 rating decision granted a 10 percent rating effective March 16, 2017.  

In September 2015, the Board remanded the issue on appeal to afford the Veteran another opportunity to report for a Board hearing.  In August 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

In a decision dated in February 2017, the Board remanded the issue of entitlement to an initial compensable disability rating for a left hand status post laceration and repair of extensor tendon left middle finger.  The Board finds the actions specified in the remand with regard to the Veteran's claim have been completed with respect to any orthopedic manifestations of his service-connected condition.  Unfortunately, as discussed below, the Board finds another remand is necessary to address the Veteran's neurological impairments associated with his left middle finger.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a separate compensable disability rating for neurological impairments associated with the Veteran's service-connected left hand status post laceration and repair of extensor tendon left middle finger is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 16, 2017, the Veteran's left middle finger was manifested by complaints of painful motion with some functional impairment.   

2.  Since March 16, 2017, the Veteran's left middle finger had ankylosis, but retained some range of motion.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the period prior to March 16, 2017, the criteria for an initial 10 percent disability rating for left hand status post laceration and repair of extensor tendon left middle finger were met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5226 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for left hand status post laceration and repair of extensor tendon left middle finger have not been met for any time period on appeal.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5226 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, the Veteran has not raised any issues concerning the hearing held before the undersigned with respect to the claim currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked. 

The Veteran argues that his service-connected left middle finger condition is more severe than the rating reflects.  Specifically, stating in his January 2010 notice of disagreement that he drove a semi-tractor trailer and could not close his hand all the way when driving.  He also felt extreme pain due to pressure put on his finger after driving three-four hours and could not make a fist without a gap.  He elaborated in his January 2012 substantive appeal that he could not grip a steering wheel or hold onto any object for a long period of time without burning and aching.  He further testified during his August 2016 Board hearing that his finger stuck out when his hand was flat or when closing his hand into a fist.  He currently worked a desk job, which required a lot of typing.  Due to his disability, he had to compensate and use his other fingers while typing.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran is in receipt of a noncompensable rating prior to March 16, 2017, and a 10 percent rating thereafter for a left middle finger disability under Diagnostic Code 5226.  See 38 C.F.R. § 4.71.  Evaluation of ankylosis or limitation of motion of single or multiple digits of the hand are evaluated pursuant to Diagnostic Codes 5216-5230 under 38 C.F.R. § 4.71, which were provided to the Veteran in his November 2011 statement of the case and will not be repeated here.  The Board also notes the Veteran is right hand dominant.  See December 2009 VA examination.  

For the entire period on appeal, the Board finds the evidence supports a 10 percent rating for the Veteran's left middle finger.  Although the December 2009 VA examination found no evidence of any limitation of motion, the Veteran had reported left middle finger pain and some decrease in flexion.  Moreover, he reported painful motion and inability to make a fist without a gap in his January 2010 notice of disagreement.  He continued to report painful motion and was found to have limitation of motion during his February 2012 VA examination, namely a gap of less than one inch (2.5 cm) between his left long finger and the proximal transverse crease of the palm, and reported painful motion during his March 2017 VA examination and was found to have left middle finger extension of the metacarpophalangeal to five degrees and a gap of 2.5 cm between his long finger and proximal transverse crease of the palm.  The Board notes that the intent of the Rating Schedule is to "recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  Moreover, this regulation is applicable regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Given that there is evidence of a left middle finger injury in-service and pain residuals from that injury throughout the appeal period, which has caused at least some functional impairment, the evidence is at least evenly balanced as to whether there is painful motion warranting a 10 percent rating under 38 C.F.R. § 4.59 for the entire period on appeal.  

A rating higher than 10 percent is not, however, warranted for any time period on appeal.  This is the maximum schedular rating under the diagnostic code pursuant to which the Veteran's left middle finger is rated, Diagnostic Code 5226.  Moreover, a higher rating is not warranted under any other potentially applicable diagnostic codes.  For example, limitation of motion of the long finger with a gap of one inch or more between the fingertip and the palm warrants a maximum 10 percent rating under Diagnostic Code 5229.  Additionally, as both Diagnostic Codes 5226 and 5229 contemplate limitation of motion, a separate rating under either of these Diagnostic Codes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  While higher ratings are warranted for ankylosis of multiple digits and limitation of motion of the thumb, there is no allegation or evidence of such limitation in this case.  Additionally, as the Veteran has been able to retain some range of motion in his left middle finger throughout the entire appeals period, rating analogous to amputation under Diagnostic Code 5154 is not warranted.  38 C.F.R. § 4.71a. 

Thus, affording the Veteran the benefit of the doubt, the Board finds that his left hand status post laceration and repair of extensor tendon left middle finger warrants a 10 percent disability rating for the entire period on appeal, but no higher.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).




ORDER

Entitlement to an initial 10 percent disability rating, but no greater, for left hand status post laceration and repair of extensor tendon left middle finger prior to March 16, 2017, is granted, subject to the laws and regulations governing the payment of veterans' benefits. 

Entitlement to an initial 10 percent disability rating for left hand status post laceration and repair of extensor tendon left middle finger is denied for the entire appeal period.


REMAND

The February 2017 Board remand instructed the AOJ to schedule the Veteran for a VA examination to determine the current severity of his service-connected left middle finger, to include addressing his complaints of a burning sensation.  The examiner was specifically instructed to state whether there was any neurological impairment from the injury.  Pursuant to the February 2017 remand instructions, the Veteran was afforded a VA examination in March 2017, in which the Veteran reported burning sensations.  The examiner found the Veteran had sensory impairment, described as diminished sensation to light touch on the left long finger.  Sensation was diminished, and position and vibration sensation were intact in the bilateral upper extremities.  As the March 2017 VA examination indicated neurological impairments, but did not adequately provide descriptions or explanations regarding these reported abnormalities, or how such neurological abnormalities could be rated, the Board finds a VA neurological examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological examination with the appropriate examiner(s) to determine whether any neurological abnormalities are associated with the Veteran's service-connected left middle finger and what nerve(s) are affected.  

The examiner should address the Veteran's complaints of a burning sensation and the March 2017 VA examiner's finding of sensory impairment, described as diminished sensation to light touch on the left long finger.  The claims file must be reviewed by the examiner.  A rationale for all medical opinions shall be provided. 

2.  After completing the above, and any other development deemed necessary, readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


